UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1259



JOHN RUSSELL WIMBERLEY, JR.,

                                            Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; CLERK OF COURT,
individual and is a clerk of court in the
Wilson County District Court; STEPHEN L.
BEAMAN, attorney at law and is an attorney for
the Wilson County Department of Social
Services IV-D Unit; DEPARTMENT OF SOCIAL
SERVICES, a municipality; TONDRA GAYLORD,
individual and is a child support agent of the
Department of Social Services in the child
support division; LEUGH ANN PEARCE, individual
and is a child support agent of the Department
of Social Services in the child support
division; SARAH PATERSON, individual and is a
judge that is assigned to district court until
December 1, 2000; JOHN L. WHITLEY, individual
and is a judge that is assigned to the dis-
trict court,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-946-5-BO)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Russell Wimberley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Russell Wimberley, Jr., appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 2000).     We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.        Wimberley v. North

Carolina, No. CA-00-946-5-BO (E.D.N.C. Jan. 11, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2